27 Mich. App. 362 (1970)
183 N.W.2d 379
PEOPLE
v.
JOHNSON
Docket No. 8,183.
Michigan Court of Appeals.
Decided October 26, 1970.
*363 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Robert F. Leonard, Prosecuting Attorney, and Donald A. Kuebler, Chief Assistant Prosecuting Attorney, for the people.
W. Schuyler Seymour, Jr., for defendant on appeal.
Before: FITZGERALD, P.J., and HOLBROOK and T.M. BURNS, JJ.
PER CURIAM.
Defendant was convicted, upon his plea of guilty, of carrying a concealed weapon without a license, contrary to MCLA § 750.227 (Stat Ann 1962 Rev § 28.424). He appeals as of right with the assistance of court-appointed counsel.
On appeal, defendant contends that the trial court failed in its duty to examine him as to the crime and his participation in it. See People v. Barrows (1959), 358 Mich 267. He contends first that the record gives rise to a substantial doubt as to his having had the requisite knowledge required for the crime. See People v. Sims (1970), 23 Mich App 194, and cases cited at p 208. The argument is based on the facts that defendant said at arraignment that he had a "few drinks" on the day of the offense and on his vague knowledge at arraignment of how his arrest came about. The argument is without merit. At arraignment, the court specifically inquired of defendant whether his conduct was affected by the drinks. Defendant answered, "No, not at all. No extreme, no." The court further inquired, "Well did you, nevertheless, know what you were doing or did you not know what you were doing?" Defendant answered, "Yes, I knew what I was doing." That colloquy nullifies defendant's claim that the record *364 raises a doubt as to his having had the required knowledge.
Defendant's second claim relating to the sufficiency of the trial court's examination of him pertains to the existence of possible defenses. Although defendant told the court at arraignment that he was arrested with the gun in his possession on the street, a police report states that defendant was arrested in the City of Flint where he was found by police asleep on the floor of a public lavatory. Defendant says that the report and other documents in the court file show that he resided at the address where he was arrested and that he was a caretaker there. Defendant argues that the court should have been put on notice by the documents that he was arrested either in his dwelling house or in his place of business, places excepted from the licensing requirement of MCLA § 750.227 (Stat Ann 1962 Rev § 28.424).
Certainly, a trial judge should not accept a guilty plea where it appears or should be apparent to him from matters brought to his attention that a defense to the crime might exist. People v. Russell (1969), 20 Mich App 47. However, the trial court is not required to inquire into the existence of defenses where nothing in the colloquy between himself and defendant suggests that a defense exists. People v. Jarvis Green (1970), 21 Mich App 188.
The trial court's examination of defendant in this case was in full compliance with GCR 1963, 785.3(2).
The conviction is affirmed.